NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

MOUNTAIN HIGH ASSISTED                     )
LIVING FACILITY, INC.,                     )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D17-3325
                                           )
AGENCY FOR HEALTH CARE                     )
ADMINISTRATION,                            )
                                           )
             Appellee.                     )
                                           )

Opinion filed June 20, 2018.

Appeal from the Agency for Health Care
Administration.

Rawsi Williams of the Rawsi Williams Law
Group, Miami, for Appellant.

Tracy Cooper George, Chief Appellate
Counsel, Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.




LaROSE, C.J., and BADALAMENTI and ROTHSTEIN-YOUAKIM, JJ., Concur.